Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that the verdict of the jury was contrary to and against the weight of the evidence. Memorandum. We find nothing in the plaintiff’s own testimony or elsewhere in the record furnishing sufficient basis for a finding that defendant was negligent or that plaintiff Mary E. O’Neill used reasonable caution. All concur, except Taylor and Lewis, JJ., who dissent and vote for affirmance. (The judgment awards damages to plaintiff for loss of services of his wife because of injuries sustained by his wife in falling on sidewalk at entrance to defendant’s store. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.